Citation Nr: 1514081	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  06-39 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Air Force from July 1964 to July 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 1998 and November 2004 Rating Decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

Previously, the Board denied the Veteran's claim in March 2010.  The Veteran appealed the aforementioned claim to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2010, VA's General Counsel and the Veteran (through his attorney) filed a Joint Motion for Remand (JMR) with respect to the appealed claim.  By an Order dated in that same month, the Court granted the JMR.  Subsequently, in January 2012, the Board remanded the claim for further development.  The Board again denied the Veteran's claim in December 2013.  Following appeal by the Veteran the Court granted a JMR in October 2014 which was filed that same month.  The JMR contends that the May 2012 VA examination obtained pursuant to the January 2012 remand by the Board was deficient, and seeks remand of the claim.  However, any uncompleted development concerning the Veteran's claim is unnecessary due to the grant of service connection for PTSD.  Thus, there has been substantial compliance with the Board's January 2012 remand development order.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board has reviewed the Veteran's paper claims file as well as his Veterans Benefit Management System (VBMS) and "Virtual VA" files.  


FINDINGS OF FACT

1.  The Veteran has a current DSM-5 diagnosis of PTSD.

2.  A private psychiatrist diagnosed has confirmed that the Veteran's claimed stressor which is consistent with the Veteran's service in Vietnam which is adequate to support a diagnosis of PTSD and the Veteran's PTSD is related to the claimed stressor.  




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  The Board grants service connection for PTSD, constituting a full grant of the benefit sought on appeal; therefore, no discussion of VA's duty to notify and to assist is necessary.  

Service Connection for PTSD

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).  Additionally, the current version of § 3.304(f)(3) states that when the claimed in-service stressor is related to the veteran's "fear of hostile military or terrorist activity," the following shall be demonstrated to establish service connection for PTSD: (1) the claimed stressor is consistent with the places, types and circumstances of the veteran's service; (2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and (3) the veteran's symptoms are related to the claimed stressor.

The Veteran seeks service connection for PTSD on this basis of the service while assigned to Tan Son Nhut Air Base, Vietnam, in August 1967.  

The Veteran's DD-214 reflects that his military occupational specialty (MOS) was a communication center specialist.  An Air Force (AF) Form 626 (Temporary Duty Order-Military) shows that the Veteran had orders for temporary duty in Vietnam of approximately 29 days in August 1967 with a communications squadron.  Also, a "Combat Operations After Action Report" dated May 12, 1967, references 82-mm mortar, 75-mm recoilless rifle, and 122-mm rocket attacks against "Bien Hoa Air Force Base, Republic of Vietnam, and the surrounding area."

First, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran has a current diagnosis of PTSD.  A diagnosis of chronic PTSD and early-onset dysthymia was given following April 2001 VA psychological assessment.  At that time, the Veteran reported nightmares and flashbacks to combat.  

The Veteran attended a VA mental status examination in April 2004.  He reported stressors of shooting a young Vietnamese boy and having to place his friend in a body bag after his death.  PTSD was diagnosed.  A June 2004 VA psychological update addendum diagnosed PTSD.  The Veteran reported that constant news about the beheading of an American hostage caused him to remember mutilated, dismembered bodies put into body bags following combat in Vietnam.  In August 2007, a VA psychological update addendum diagnosed recurrent major depression, continuous alcohol dependence, and PTSD, by history.  Later in August 2007, a VA psychological assessment addendum diagnosed recurrent major depression and alcohol abuse.  

A VA hospitalization summary dated from August 2007 to September 2007 listed Axis I diagnoses of PTSD by history, anxiety disorder, not otherwise specified (NOS), recurrent major depressive disorder (MDD), history of dysthymia, and alcohol abuse (rule out dependence).  The Veteran reported stressors of dying bodies and the voices of people dying while in Vietnam.   

A January 2008 VA psychological assessment addendum diagnosed recurrent major depression and PTSD, by history.  July 2008 examination by Indiana Veteran's Home determined that the Veteran had major disability due to depression and PTSD, with alcohol dependence.  

As noted, in November 2011, the Veteran was examined by private psychiatrist M.L.C., M.D., who explained that "Declassified records have revealed that the area surrounding Tan Son Nhut Air Force Base was the focus of attacks by mortars and rockets, and locations surrounding the area with the subject of significant incursion, death of soldiers, and overt combat.  These events qualify for stressor events associated with the development of [the Veteran's] PTSD.  [The Veteran] knew of the frequent attacks upon air bases in Vietnam, and feared that his base would be attacked while he was there.  He was exposed to circumstances that were potentially lethal, news of the death and injury of fellow airmen and soldiers, and he became fearful and horrified at the potential for death while he was in Vietnam, despite the fact that his base did not come under attack.  This is further evidenced by the statements that he was on bag and tag duty, as it shows his inner fears that his service in Vietnam would have killed him."  

The examiner further found that the Veteran "was clearly confronted with events where he could've died, or others could have died.  There is no question that his response to his brief time in Vietnam, and exposure to potential death, mutilation, and the unique qualities of the war zone in Vietnam led to his response of fear, hopelessness, and horror.  These events were the nidus for his development of PTSD, and this was his primary diagnosis."  The Axis I diagnoses were PTSD, alcohol dependence, and major depressive disorder, recurrent, severe, without psychotic features.  Regarding the Axis I diagnoses, the examiner stated "None of these are competing diagnoses, nor do they negate his primary diagnosis of PTSD."  

The Board's January 2012 remand included the instruction that the Veteran should be afforded a VA examination to determine whether it was at least as likely as not that he had PTSD related to service.  The examiner was instructed to not consider various stressors (to include that the Veteran worked with body bags and dead bodies).  Rather, the examiner was directed to only "consider in-service stressors which were consistent with the Veteran's 29-day service at Tan Son Nhut in August 1967 when he was assigned to communication work such as working with teletype and switchboard operation."  

An April 2012 Memorandum concerning a Formal Finding regarding stressor corroboration referenced an April 2012 response from the Joint Service Records Research Center (JSRRC) that it was unable to document any attacks on the Tan Son Nhut Air Force Base during August or September 1967.

Pursuant to the Board's January 2012 remand, the Veteran was afforded a VA PTSD examination in May 2012.  The examining psychologist determined that the Veteran's symptoms did not meet the diagnostic requirement for PTSD under DSM-IV criteria, and answered "No" to the question of whether the Veteran had more than one mental disorder diagnosed.  He diagnosed depressive disorder, NOS, and found it to be less likely than not the result of military service.  When asked to describe one or more specific traumatic stressors, the examiner stated that the Veteran "stated that he was asked to volunteer for bagging bodies, and when doing this, felt terrified."  The examiner determined that this stressor (the only one addressed) was insufficient to support a diagnosis of PTSD.  The examiner stated that the cited stressor was not related to the Veteran's fear of hostile military activity, and explained in part that "this is one of the stressor incidents that the 2507 form indicated would not be an acceptable stressor given that there is no record [the Veteran] was assigned to or allowed to volunteer for."  

Notably, the examiner additionally stated "because of this guideline per Form 2507 associated with this evaluation (ExamRef#176596), stressor reported is deemed as not meeting criterion despite face validity that it would per [Veteran's] self-report and DSM-IV stressor/affective reaction requirements."  Additionally, when asked to check the DSM-IV criteria used to establish the current PTSD diagnosis, the examiner checked two items.  First, he checked the box stating that the Veteran "experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or threat to the physical integrity of self or others."  Second he checked the box stating that the Veteran's "response involved intense fear, helplessness, or horror."  

During mental status examination, the Veteran reported nightmares about carrying dead bodies to the tarmac to be shipped home.  The examiner concluded "it is unlikely the Veteran has PTSD."  He also stated that "Given the restrictions provided to this examiner per Form 2507, and all records reviewed" it was his impression that the Veteran "probably suffers from a Depressive Disorder" that "is less likely due to his military service."  

In August 2013, private psychiatrist M.L.C. submitted his second evaluation of the Veteran.  Initially, he concluded that "even excluding the stressor events per the VA requirements [the Veteran] has all of the DSM-5 criteria for PTSD directly related to his service in Vietnam while at Tan Son Nhut Air Force Base."  He explained that while it "may not be possible to completely verify each stressor event" the Veteran was "certainly subjected to the possibility for his death, the death of fellow airmen, the potential for maiming, and experienced the horrors unique to the war zone in Vietnam" and that "[e] ven separating out the disallowed stressors (i.e., bagging of bodies and the shooting of a Vietnamese child) he would still meet the DSM-5 criteria for PTSD directly related to his Vietnam experience."  

The psychiatrist then evaluated criterion A through F and found that the Veteran "meets all of the current DSM-5 criteria for PTSD, with dissociative symptoms, and derealization."  He concluded that even if he agreed that the Veteran did not experience stressor events of bagging bodies or witnessing the death of noncombatants, he did experience stressors "including the death of friends, persistently being exposed to details associated with the death of fellow airmen, soldiers, and other combatants.  In addition he was persistently exposed to details regarding the potential for his death secondary to potential combat assault on his position at the Tan Son Nhut Air Force Base.  All of these represent stressor events consistent with the DSM-5 criteria for PTSD."  The Axis I diagnoses were PTSD, with dissociative symptoms, with delayed onset, alcohol use disorder, in sustained remission, and mild neurocognitive disorder due to multiple etiologies.  

The Board find that the weight of the evidence is at least in equipoise as to whether the Veteran has a current diagnosis of PTSD  Next, there is credible supporting evidence of a stressor related to the Veteran's service at Tan Son Nhut Air Force Base which the Board finds to be credible and consistence with his service.    

During May 2012 VA examination, the Veteran "stated that he was asked to volunteer for bagging bodies, and when doing this, felt terrified."  Although the examiner determined that this stressor (the only one addressed) was insufficient to support a diagnosis of PTSD-and that it was not related to the Veteran's fear of hostile military activity-he qualified that while he was instructed not to consider the cited stressor, it was "deemed as not meeting criterion despite face validity that it would per [Veteran's] self-report and DSM-IV stressor/affective reaction requirements."  

Additionally, Dr. M.L.C. saw the Veteran in November 2011 and August 2013 and opined upon each evaluation that the Veteran suffers from PTSD associated with his service in Vietnam.  Upon each of those examinations, the Veteran presented with a fear that his base would be attacked while he was there, and that he could potentially be killed (despite the Veteran's own statement that his base did not come under attack.)  In August 2013 Dr. M.L.C. found that "[e]ven separating out the disallowed stressors (i.e., bagging of bodies and the shooting of a Vietnamese child) [the Veteran] would still meet the DSM-5 criteria for PTSD directly related to his Vietnam experience."  Rather, the Veteran was "certainly subjected to the possibility for his death, the death of fellow airmen, the potential for maiming, and experienced the horrors unique to the war zone in Vietnam.  The examiner noted that the Veteran has some cognitive problems and the information provided by the Veteran regarding his personal, military and psychiatric history were consistent with the previous examination and there no indication of any fabrication, factitious symptoms or malingering.  The examiner also stated that although there may have been some inconsistencies in the Veteran's recollection of the traumatic events, this is actually one of the diagnostic criteria for PTSD and using it against him is exactly the opposite of what is considered a component for the diagnosis of PTSD.  The stressors presented by the Veteran in 2011 and 2013 are found to be credible and consistent with the Veteran's service and the examiner concluded that they support diagnoses of PTSD and are consistent with the DSM-IV and 5 criteria.  

Based on the above, the Board finds that the evidence is in equipoise as to whether the Veteran has PTSD due to stressor events during his verified service in Vietnam.  Here, the Veteran is competent to describe the in-service events, and his claimed stressors are consistent with the places, types, and circumstances of the Veteran's service.  Further, the Board finds the November 2011 and August 2013 evaluations by Dr. M.L.C. to be competent and credible medical evidence that the Veteran's currently-diagnosed PTSD is related to the claimed in-service stressor events.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for PTSD have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


